Opinion issued August 30, 2007













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00894-CR
____________

IN RE RICKY LEE JENKINS, Relator



On Appeal from County Criminal Court at Law No. 7 
Harris County, Texas
Trial Court Cause No. 1365187



MEMORANDUM  OPINION	Relator, Ricky Lee Jenkins, filed a post-conviction application for writ of
habeas corpus in the County Court at Law No. 7 of Harris County.  According to the
clerk's record filed in this Court, the trial judge never issued the writ.  Relator
attempts to appeal to this Court.
	Denial of the writ may not be reviewed on appeal.  See Williams v. Harmon,
788 S.W.2d 192, 193 (Tex. App.--Houston [1st Dist.] 1990, no pet.); see also Ex
parte Fowler, 573 S.W.2d 241, 244 (Tex. Crim. App. 1978).  The only remedy for
denial of the writ is to present the application to another judge having jurisdiction. 
Williams, 788 S.W.2d at 193 (citing Nichlos v. State, 255 S.W.2d 522, 526 (Tex.
Crim. App. 1952)).
	Accordingly, we dismiss this appeal for want of jurisdiction.  
	We deny all pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).